IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


DAVID COADES,                          : No. 567 MAL 2014
                                       :
                   Petitioner          :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Commonwealth Court
             v.                        :
                                       :
                                       :
DEPARTMENT OF CORRECTIONS,             :
                                       :
                   Respondent          :


                                    ORDER


PER CURIAM

     AND NOW, this 5th day of November, 2014, the Petition for Allowance of Appeal

is DENIED.